Exhibit 10.2

RESTRUCTURING REGISTRATION RIGHTS AGREEMENT

This Restructuring Registration Rights Agreement (this “Agreement”) is made and
entered into as of July 25, 2007 among GlobalOptions Group, Inc., a Delaware
corporation (the “Company”), and each of the investors and other parties
executing this Agreement and listed on Schedule 1 attached hereto (collectively,
the “Investors”).

This Agreement is being entered into pursuant to the Restructuring Agreement,
dated as of the date hereof, by and among the Company and the Investors (the
“Restructuring Agreement”).

The Company and the Investors hereby agree as follows:

 

  1. Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Restructuring Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Advice” shall have the meaning set forth in Section 3(m).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

“Blackout Period” shall have the meaning set forth in Section 3(n).

“Board” shall have the meaning set forth in Section 3(n).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

“Conversion Shares” means, without duplication, the shares of Common Stock
issued or issuable upon conversion of the Series C Preferred Stock or the Series
D Preferred Stock issued (i) pursuant to Section 1(a) of the Restructuring
Agreement or (ii) in the case of the Series D Preferred Stock, upon conversion
of the Series C Preferred Stock (in any such case, without regard to any
limitations on beneficial ownership contained in the Series C Certificate of
Designation or Series D Certificate of Designation).



--------------------------------------------------------------------------------

“Effectiveness Date” means the earlier of (i) the date that is one hundred and
fifty (150) days following the Closing Date, provided that such date shall be
tolled for the duration of any Blackout Period, and (ii) the effective date of a
registration statement relating to a Qualified Offering (as such term is defined
in the Series C Certificate of Designation).

“Effectiveness Period” shall have the meaning set forth in Section 2.

“Event” shall have the meaning set forth in Section 8(e).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means the earlier of (i) the 90th day following the Closing Date,
provided that such date shall be tolled for the duration of any Blackout Period,
and (ii) the filing date of a registration statement relating to a Qualified
Offering.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, including without limitation the Investors
and their assignees.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means, without duplication for or in respect of any
Series D Shares, (a) the Conversion Shares and the Restructuring Shares or other
securities issued or issuable to each Investor or its transferee or designee
(i) upon conversion of the Series C Preferred Stock or the Series D Preferred
Stock or (ii) upon any distribution with respect to, any exchange for or any
replacement of Series C Preferred Stock, Series D Preferred Stock, Conversion
Shares or Restructuring Shares or (iii) upon any conversion, exercise or

 

2



--------------------------------------------------------------------------------

exchange of any securities issued in connection with any such distribution,
exchange or replacement; (b) securities issued or issuable upon any stock split,
stock dividend, recapitalization or similar event with respect to the foregoing;
and (c) any other security issued as a dividend or other distribution with
respect to, in exchange for, in replacement or redemption of, or in reduction of
the liquidation value of, any of the securities referred to in the preceding
clauses; provided, however, that such securities shall cease to be Registrable
Securities when such securities have been sold to or through a broker or dealer
or underwriter in a public distribution or a public securities transaction or
when such securities may be sold without any restriction pursuant to Rule 144(k)
as determined by the counsel to the Company pursuant to a written opinion
letter, addressed to the Company’s transfer agent to such effect as described in
Section 2 of this Agreement. For purposes of any provision of this Agreement
that refers to an amount of Registrable Securities held by any Person, such
amount shall be deemed to include Registrable Securities that such Person has
the right to acquire upon conversion or exercise of any securities of the
Company held by such Person, without regard to any limitations on beneficial
ownership contained in such securities.

“Registration Statement” means the registration statement and any additional
registration statements contemplated by Section 2(a), 2(b) or 3(b), including
(in each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference in such
registration statement, but in any such case only to the extent relating to
Registrable Securities.

“Restructuring Shares” means the shares of Common Stock issued to the Investors
pursuant to Section 1(a) of the Restructuring Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Series C Preferred Stock” means the Series C Convertible Preferred Stock of the
Company, par value $0.001 per share.

“Series D Preferred Stock” means the Series D Convertible Preferred Stock of the
Company, par value $0.001 per share.

 

3



--------------------------------------------------------------------------------

“Series D Shares” means any Series D Preferred Stock issued or issuable upon
conversion of the Series C Preferred Stock and any shares of Common Stock issued
or issuable upon conversion of such Series D Preferred Stock.

“Special Counsel” means Kramer Levin Naftalis & Frankel LLP.

 

  2. Registration.

(a) As soon as possible following the Closing Date (but not later than the
Filing Date), the Company shall prepare and file with the Commission a “shelf”
Registration Statement covering all Registrable Securities for a secondary or
resale offering to be made on a continuous basis pursuant to Rule 415. The
Registration Statement shall be on Form S-3 (or if such form is not available to
the Company on another form appropriate for such registration in accordance
herewith). The Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act not later than the
Effectiveness Date (including filing with the Commission a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act within five (5) Business Days of the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that a
Registration Statement will not be “reviewed,” or not be subject to further
review) and to keep such Registration Statement continuously effective under the
Securities Act until such date as is the earlier of (x) the date when all
Registrable Securities covered by such Registration Statement have been sold or
(y) with respect to any Holder, such time as all Registrable Securities held by
such Holder may be sold without any restriction pursuant to Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion letter,
addressed to the Company’s transfer agent to such effect (the “Effectiveness
Period”). For purposes of the obligations of the Company under this Agreement,
no Registration Statement shall be considered “effective” with respect to any
Registrable Securities unless such Registration Statement lists the Holders of
such Registrable Securities as “Selling Stockholders” and includes such other
information as is required to be disclosed with respect to such Holders to
permit them to sell their Registrable Securities pursuant to such Registration
Statement, unless any such Holder is not included as a “Selling Stockholder”
pursuant to Section 3(m). Such Registration Statement also shall cover, to the
extent allowable under the Securities Act and the rules and regulations
promulgated thereunder (including Securities Act Rule 416), such indeterminate
number of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable Securities. By
9:30 am on the Business Day following the effective date of any Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement.

(b) Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register for resale all of
the Registrable Securities in the Registration Statement because of the
Commission’s application of Rule 415, the Company shall register in the
Registration Statement such number of Registrable Securities as is permitted by
the Commission. In the event the Commission does not permit the Company to
register for resale all of the Registrable Securities in the initial
Registration Statement, the Company shall use its best efforts to file

 

4



--------------------------------------------------------------------------------

subsequent Registration Statements to register for resale the Registrable
Securities that were not registered in the initial Registration Statement as
promptly as possible and in a manner permitted by the Commission. For purposes
of this Section 2(b), “Filing Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the later of (x) sixty (60) days
following the sale of substantially all of the Registrable Securities included
in the initial Registration Statement or any subsequent Registration Statement
and (y) six (6) months following the effective date of the initial Registration
Statement or any subsequent Registration Statement, as applicable. For purposes
of this Section 2(b), “Effectiveness Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the earlier of (A) the ninetieth
(90th) day following the filing date of such Registration Statement (or in the
event such Registration Statement receives a “full review” by the Commission,
the one hundred twentieth (120th) day following such filing date) or (B) the
date which is within three (3) Business Days after the date on which the
Commission informs the Company (i) that the Commission will not review such
Registration Statement or (ii) that the Company may request the acceleration of
the effectiveness of such Registration Statement and the Company makes such
request; provided that, if the Effectiveness Date falls on a day that is not a
Business Day, the Effectiveness Date shall be the following Business Day. In the
event of a change in circumstance of the Company (e.g., an increase in the
Company’s public float) or a change in any rule or regulation of the Commission
or interpretation thereof that would permit the filing of a subsequent
Registration Statement prior to the occurrence of the events set forth in
clauses (x) and (y) above, the Company shall enter into good faith discussions
with the holders of Registrable Securities included in such subsequent
Registration Statement to determine an appropriate filing and effectiveness date
for such subsequent Registration Statement.

 

  3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Prepare and file with the Commission on or prior to the Filing Date, a
Registration Statement on Form S-3 (or if such form is not available to the
Company on another form appropriate for such registration in accordance
herewith) (which shall include a Plan of Distribution substantially in the form
of Exhibit A attached hereto), and cause the Registration Statement to become
effective and remain effective as provided herein; provided, however, that not
less than three (3) Business Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to the Special Counsel and the Holders, copies of all
such documents proposed to be filed, which documents (other than those
incorporated by reference) will be subject to the review of such Special Counsel
and Holders, and (ii) at the request of any Holder cause its officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of counsel to
such Holders, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file the Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the Holders of
a majority of the Registrable Securities or the Special Counsel shall reasonably
object within three (3) Business Days after their receipt thereof. In the event
of any such objection, the Holders shall provide the Company with any requested
revisions to such Prospectus or supplement within two (2) Business Days of such
objection.

 

5



--------------------------------------------------------------------------------

(b)(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and to the extent any
Registrable Securities are not included in such Registration Statement for
reasons other than the failure of the Holder to comply with Section 3(m) hereof,
shall prepare and file with the Commission such amendments to the Registration
Statement or such additional Registration Statements in order to register for
resale under the Securities Act all Registrable Securities; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as possible, and in no event later than ten
(10) Business Days to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto and as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to the Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders thereof set forth in the Registration Statement as so amended or in such
Prospectus as so supplemented.

(c) Notify Holders of Registrable Securities to be sold and the Special Counsel
as promptly as possible (A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed
(but in no event in the case of this subparagraph (A), less than three
(3) Business Days prior to date of such filing); (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement; and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective, and after the
effectiveness thereof: (i) of any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (iv) if the financial statements included in the Registration
Statement become ineligible for inclusion therein or of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the

 

6



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading. Without limitation to any remedies to which the Holders
may be entitled under this Agreement, if any of the events described in
Section 3(c)(C)(i), 3(c)(C)(ii) and 3(c)(C)(iii) occur, the Company shall use
its best efforts to respond to and correct the event.

(d) Use its best efforts to avoid the issuance of, or, if issued, use best
efforts to obtain the withdrawal of, (i) any order suspending the effectiveness
of the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable time.

(e) If requested by any Holder of Registrable Securities, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

(f) Furnish to each Holder and the Special Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

(g) Promptly deliver to each Holder and the Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Holders and the Special
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder requests in writing, to keep each such registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement; provided, however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.

(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration

 

7



--------------------------------------------------------------------------------

Statement, which certificates shall be free, to the extent permitted by
applicable law and the Restructuring Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any Holder may request at least two (2) Business Days prior to
any sale of Registrable Securities. In connection therewith, if required by the
Company’s transfer agent for such purposes, the Company shall promptly after the
effectiveness of the Registration Statement cause an opinion of counsel, subject
to customary qualifications, to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the Holder of such
shares of Registrable Securities under the Registration Statement.

(j) Following the occurrence of any event contemplated by Section 3(c)(C)(iv),
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Cause all Registrable Securities relating to such Registration Statement to
be listed on any United States securities exchange, quotation system, market or
over-the-counter bulletin board, if any, on which similar securities issued by
the Company are then listed.

(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders earnings
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 not later than 45 days after the end of any 3-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) commencing
on the first day of the first fiscal quarter of the Company after the effective
date of the Registration Statement, which statement shall conform to the
requirements of Rule 158.

(m) Request each selling Holder to furnish to the Company information regarding
such Holder and the distribution of such Registrable Securities as is required
by law or the Commission to be disclosed in the Registration Statement, and the
Company may exclude from such registration the Registrable Securities of any
such Holder who fails to furnish such information within a reasonable time prior
to the filing of each Registration Statement, supplemented Prospectus and/or
amended Registration Statement.

If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.

 

8



--------------------------------------------------------------------------------

Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(C)(i), 3(c)(C)(ii), 3(c)(C)(iii), 3(c)(C)(iv), or
3(n), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

(n) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors (the “Board”) reasonably determines not to be
in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose and which the Company would be required to disclose under
the Registration Statement, then the Company may postpone or suspend filing or
effectiveness of a Registration Statement for a period not to exceed 30
consecutive days, provided that the Company may not postpone or suspend its
obligation under this Section 3(n) for more than 60 days in the aggregate during
any 12 month period (each, a “Blackout Period”).

 

  4. Registration Expenses.

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
securities exchange, quotation system, market or over-the-counter bulletin board
on which Registrable Securities are required hereunder to be listed, (B) with
respect to filings required to be made with the Commission, and (C) in
compliance with state securities or Blue Sky laws (including, without
limitation, reasonable and documented fees and disbursements of Special Counsel
in connection with Blue Sky qualifications of the Registrable Securities and
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions as the Holders of a majority of Registrable
Securities may designate)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing or photocopying Prospectuses), (iii) messenger, telephone and delivery
expenses, (iv) Securities Act liability insurance, if the Company so desires
such insurance, (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants (including, in the case of an underwritten offering, the expenses of
any comfort letters or costs associated with the delivery by independent public
accountants of a comfort letter or

 

9



--------------------------------------------------------------------------------

comfort letters) and legal counsel, and (vi) reasonable and documented fees and
expenses of the Special Counsel (not to exceed $10,000) in connection with any
Registration Statement hereunder. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. The Holders shall be responsible for
all underwriting discounts and commissions incurred in connection with such
Holders’ sales of Registrable Securities.

 

  5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained or incorporated by reference in
the Registration Statement, any Prospectus or any form of Prospectus or in any
amendment or supplement thereto or in any preliminary Prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of Prospectus or amendment or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, which information was
reasonably relied on by the Company for use therein or to the extent that such
information relates to (x) such Holder and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (y) such Holder’s proposed method of distribution of Registrable Securities
as set forth in Exhibit A (or as such Holder otherwise informs the Company in
writing); or (ii) in the case of an occurrence of an event of the type described
in Section 3(c)(C)(ii), 3(c)(C)(iii), 3(c)(C)(iv) or 3(n), the use by a Holder
of an outdated or defective Prospectus after the delivery to the Holder of
written notice from the Company that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 3(m);
provided, however, that the indemnity agreement contained in this Section 5(a)
shall not apply to amounts paid in settlement of any Losses if such settlement
is effected without the prior written consent of the Company, which consent
shall not be unreasonably withheld. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

 

10



--------------------------------------------------------------------------------

Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c) to this Agreement) and shall survive the transfer of the
Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of Prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of Prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that (i) such untrue statement or omission is contained in
or omitted from any information so furnished in writing by such Holder to the
Company specifically for inclusion in the Registration Statement or such
Prospectus and that such information was reasonably relied upon by the Company
for use in the Registration Statement, such Prospectus, or in any amendment or
supplement thereto, or to the extent that such information relates to (x) such
Holder and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus, or such form
of Prospectus or in any amendment or supplement thereto or (y) such Holder’s
proposed method of distribution of Registrable Securities as set forth in
Exhibit A (or as such Holder otherwise informs the Company in writing) or
(ii) in the case of an occurrence of an event of the type described in
Section 3(c)(C)(ii), 3(c)(C)(iii), 3(c)(C)(iv) or 3(n), the use by a Holder of
an outdated or defective Prospectus after the delivery to the Holder of written
notice from the Company that the Prospectus is outdated or defective and prior
to the receipt by such Holder of the Advice contemplated in Section 3(m) but
only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected; provided, however, that the indemnity
agreement contained in this Section 5(b) shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the prior
written consent of the Holder, which consent shall not be unreasonably withheld.
Notwithstanding anything to the contrary contained herein, the Holder shall be
liable under this Section 5(b) for only that amount as does not exceed the net
proceeds to such Holder as a result of the sale of Registrable Securities
pursuant to such Registration Statement.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a

 

11



--------------------------------------------------------------------------------

court of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the reasonable expense of the Indemnifying Party).
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and does not
impose any monetary or other obligation or restriction on the Indemnified Party.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten
(10) Business Days of written notice thereof to the Indemnifying Party, which
notice shall be delivered no more frequently than on a monthly basis (regardless
of whether it is ultimately determined that an Indemnified Party is not entitled
to indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or

 

12



--------------------------------------------------------------------------------

alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms. Notwithstanding anything to the contrary contained
herein, the Holder shall be required to contribute under this Section 5(d) for
only that amount as does not exceed the net proceeds to such Holder as a result
of the sale of Registrable Securities pursuant to such Registration Statement.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. The indemnity and contribution agreements herein are in
addition to and not in diminution or limitation of any indemnification
provisions under the Restructuring Agreement.

 

  6. Rule 144.

As long as any Holder owns Series C Preferred Stock, Series D Preferred Stock,
Conversion Shares or Restructuring Shares, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to Section 13(a) or 15(d) of the Exchange Act. As long as any Holder
owns Series C Preferred Stock, Series D Preferred Stock, Conversion Shares or
Restructuring Shares, if the Company is not required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the
Holders and make publicly available in accordance with Rule 144(c) promulgated
under the Securities Act annual and quarterly financial statements, together
with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act. The
Company further covenants that it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Person to sell Series C Preferred Stock, Series D Preferred Stock,
Conversion Shares or Restructuring Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including compliance with the provisions
of the Restructuring Agreement relating to the transfer of the Series C
Preferred Stock, Series D Preferred Stock, Conversion Shares or Restructuring
Shares. Upon the request of any Holder, the Company shall deliver to such Holder
a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 

13



--------------------------------------------------------------------------------

  7. Lock-Up Agreement.

(a) Each Holder agrees that, during the period beginning on the date of the
final prospectus covering the first Qualified Offering after the date hereof and
continuing to and including the date ninety (90) days after the date of the
final prospectus covering such Qualified Offering (the “Lock-Up Period”), such
Holder will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by such Holder (including holding as a custodian) or with respect to
which such Holder has beneficial ownership within the rules and regulations of
the Commission (all such shares of Common Stock and other securities of each
Holder are collectively referred to as such Holder’s “Lock-Up Shares”),
provided, however, that nothing in this Section 7 shall prevent a Holder’s
Lock-Up Shares from being held, in the ordinary course of such Holder’s
business, in a custodial account subject to a blanket security interest or from
being disposed of by the custodian pursuant to the terms of such account,
provided that such account was not opened for the specific purpose of holding
Lock-Up Shares.

(b) The foregoing restriction is expressly agreed to preclude each Holder,
during the Lock-Up Period, from engaging in any hedging or other transaction
which is designed to or reasonably expected to lead to, or result in, a sale or
disposition of such Holder’s Lock-Up Shares even if such shares would be
disposed of by someone other than such Holder. Such prohibited hedging or other
transactions would include without limitation any short sale (whether or not
against the box) or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any of such Holder’s Lock-Up
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from such shares. Notwithstanding the foregoing,
nothing in this Section 7 shall prohibit (i) any grant or exercise of options to
purchase Common Stock pursuant to the Company’s option plans or (ii) the
conversion of any equity security held by such Holder into Common Stock.

(c) Notwithstanding the foregoing, during the Lock-Up Period, a Holder may
transfer such Holder’s Lock-Up Shares (i) as a bona fide gift or gifts, or by
will or intestacy, provided that the transferee or transferees thereof agree to
be bound by the restrictions set forth in this Section 7, (ii) to any trust for
the direct or indirect benefit of such Holder or any immediate family member of
such Holder, provided that the trustee of the trust agrees to be bound by the
restrictions set forth in this Section 7, and provided further that any such
transfer shall not involve a disposition for value unless such disposition for
value (x) fully complies with applicable law (including but not limited to
Section 16 under the Exchange Act (“Section 16”) or Rule 144, and the rules and
regulations promulgated under each) and (y) is not required to be disclosed or
reported under Section 16, Rule 144 or the rules and regulations promulgated
under each, (iii) to any immediate family member or Affiliate of such Holder,
provided that the transferee or transferees thereof agree to be bound by the

 

14



--------------------------------------------------------------------------------

restrictions set forth in this Section 7, and provided further that any such
transfer shall not involve a disposition for value unless such disposition for
value (x) fully complies with applicable law (including Section 16 or Rule 144,
and the rules and regulations promulgated under each) and (y) is not required to
be disclosed or reported under Section 16, Rule 144 or the rules and regulations
promulgated under each, or (iv) with the prior written consent of the managing
underwriter of the Qualified Offering (the “Managing Underwriter”). For purposes
of this Section 7, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

(d) Each Holder severally represents, as to itself only, that it now has, and,
with respect to any Lock-Up Shares held by such Holder at the commencement of
the Lock-Up Period, except as contemplated by clauses (i) through (iv) of the
foregoing paragraph, for the duration of such Lock-Up Period will have, good and
marketable title to such Holder’s Lock-Up Shares, free and clear of all liens,
encumbrances and claims whatsoever, except as contemplated in Section 7(a)
hereof. Each Holder also agrees and consents to the Company entering stop
transfer instructions with its transfer agent and registrar against the transfer
during the Lock-Up Period of such Holder’s Lock-Up Shares except in compliance
with the foregoing restrictions.

(e) Notwithstanding anything contained in this Section 7 to the contrary, if
(1) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or (2) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, and the Company duly notifies
each Holder that an event described in clause (1) or (2) has occurred, then the
restrictions imposed by this Section 7 shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, unless the
Managing Underwriter waives, in writing, such extension.

(f) Each Holder further severally represents and agrees, as to itself only, that
such Holder has not taken and will not take, directly or indirectly, any action
which is designed to or which has constituted or which would reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Stock, or
which has otherwise constituted or will constitute any prohibited bid for or
purchase of the Common Stock or any related securities.

(g) Notwithstanding anything contained in this Section 7 to the contrary, the
restrictions in this Section 7 shall terminate and be of no further force or
effect upon the earlier of (i) expiration of the Lock-Up Period and (ii) written
notice either by the Company to the Managing Underwriter or by the Managing
Underwriter to the Company that the Qualified Offering has been terminated or
suspended.

(h) Each Holder understands that the Company and the Managing Underwriter will
rely upon the agreements set forth in this Section 7 in proceeding toward
consummation of a Qualified Offering. Each Holder further understands that the
agreements set forth in this Section 7 are irrevocable, except as otherwise
provided in this Section 7, and shall be binding upon such Holder’s heirs, legal
representatives, successors and assigns.

 

15



--------------------------------------------------------------------------------

(i) Notwithstanding anything contained in this Agreement to the contrary, each
Holder agrees that the Managing Underwriter shall be an express third-party
beneficiary of the provisions of this Section 7.

 

  8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Inconsistent Agreements. Except as otherwise disclosed in the
Restructuring Agreement or in connection with a Qualified Offering or one or
more offerings, consummated within 60 days of the date hereof, of up to
$10,000,000 in aggregate principal amount of debt securities of the Company,
neither the Company nor any of its subsidiaries is a party to an agreement
currently in effect, nor shall the Company or any of its subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. Without limiting
the generality of the foregoing, except as otherwise provided above, without the
written consent of the Holders of a majority of the then outstanding Registrable
Securities, the Company shall not grant to any Person the right to request the
Company to register any securities of the Company under the Securities Act
unless the rights so granted are subject in all respects to the rights of the
Holders set forth herein, and are not otherwise in conflict with the provisions
of this Agreement.

(c) Notice of Effectiveness. Within two (2) Business Days after the Registration
Statement which includes the Registrable Securities is ordered effective by the
Commission, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Holders whose Registrable Securities are included in such
Registration Statement) confirmation that the Registration Statement has been
declared effective by the Commission in the form attached hereto as Exhibit B.

(d) Failure to File Registration Statement and Other Events. The Company and the
Holders agree that the Holders will suffer damages if a Registration Statement
is not filed on or prior to the Filing Date and maintained in the manner
contemplated herein during the Effectiveness Period. The Company and the Holders
further agree that it would not be feasible to ascertain the extent of such
damages with precision. Accordingly, if (i) a Registration Statement is not
filed on or prior to the Filing Date, or (ii) the Company fails to

 

16



--------------------------------------------------------------------------------

file with the Commission a request for acceleration in accordance with Rule 461
promulgated under the Securities Act within five (5) Business Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be “reviewed,” or not subject
to further review, or (iii) the Company fails to respond to comments from the
Commission with regard to a Registration Statement within thirty (30) days of
receipt thereof, or (iv) a Registration Statement is filed with and declared
effective by the Commission but thereafter ceases to be effective as to all
Registrable Securities at any time prior to the expiration of the Effectiveness
Period, without being succeeded immediately by a subsequent Registration
Statement filed with the Commission, except as otherwise permitted pursuant to
Section 3(n), or (v) trading in the Common Stock shall be suspended or if the
Common Stock is delisted from any securities exchange, quotation system, market
or over-the-counter bulletin board on which Registrable Securities are required
hereunder to be listed (each an “Exchange”), without immediately being listed on
any other Exchange, for any reason for more than one (1) Business Day, other
than pursuant to Section 3(n) (any such failure or breach being referred to as
an “Event”), the Company shall pay in cash as liquidated damages for such
failure and not as a penalty to each Holder an amount equal to (as applicable)
(A) in the case of an Event as described in clause (i) above (and only such an
Event), two percent (2%) of such Holder’s Aggregate Share Value (as defined
below) (which shall be payable one time only with respect to the occurrence or
continued occurrence of an Event pursuant to clause (i) above) (the “Fixed
Amount”) and (B) in the case of any Event, one and one-half percent (1.5%) of
such Holder’s Aggregate Share Value for each thirty (30) day period following
the occurrence of the Event until the applicable Event has been cured which
shall be pro rated for such periods less than thirty days (the “Periodic
Amount”). Payments to be made pursuant to this Section 8(d) shall be due and
payable immediately upon demand in immediately available cash funds. The parties
agree that the Fixed Amount and the Periodic Amount represent a reasonable
estimate on the part of the parties, as of the date of this Agreement, of the
amount of damages that may be incurred by the Holders if a Registration
Statement is not filed on or prior to the Filing Date and maintained in the
manner contemplated herein during the Effectiveness Period or if any other Event
as described herein has occurred. Notwithstanding the foregoing, the Company
shall remain obligated to cure the breach or correct the condition that caused
the Event, and the Holder shall have the right to take any action necessary or
desirable to enforce such obligation. “Aggregate Share Value” shall mean the sum
of (i) the aggregate Liquidation Preference (as defined in the Series C
Certificate of Designation) of the shares of Series C Preferred Stock acquired
by the applicable Investor pursuant to the Restructuring Agreement and (ii) the
product of (x) the number of Restructuring Shares acquired, or acquirable on the
Closing Date (without regard to any limitations on beneficial ownership
contained in the Series D Certificate of Designation) upon conversion of the
shares of Series D Preferred Stock acquired, by the applicable Investor pursuant
to the Restructuring Agreement and (y) the average of the closing bid prices of
the Common Stock for the five trading days immediately preceding the Closing
Date. A Periodic Amount shall not accrue or be payable pursuant to this
Section 8(d) with respect to more than one Event outstanding at any time.

(e) Failure of Registration Statement to Become Effective. The Company and the
Holders agree that the Holders will suffer damages if a Registration Statement
is not declared effective on or prior to the Effectiveness Date. The Company and
the Holders

 

17



--------------------------------------------------------------------------------

further agree that it would not be feasible to ascertain the extent of such
damages with precision. Accordingly, if a Registration Statement is not declared
effective on or prior to the Effectiveness Date, the Company shall pay in cash
as liquidated damages for such failure and not as a penalty to each Holder an
amount equal to (i) two percent (2%) of such Holder’s Aggregate Share Value upon
the occurrence of such failure to be declared effective (the “Effectiveness
Fixed Amount”) and (ii) one and one-half percent (1.5%) of such Holder’s
Aggregate Share Value for each subsequent thirty (30) day period (which shall be
pro rated for such periods less than thirty (30) days) until the Registration
Statement is declared effective (the “Effectiveness Periodic Amount”). Payments
to be made pursuant to this Section 8(e) shall be due and payable immediately
upon demand in immediately available cash funds. The parties agree that the
Effectiveness Fixed Amount and the Effectiveness Periodic Amount set forth in
this Section 8(e) represent a reasonable estimate on the part of the parties, as
of the date of this Agreement, of the amount of damages that may be incurred by
the Holders if a Registration Statement is not declared effective on or prior to
the Effectiveness Date. At any time that amounts continue to accrue pursuant to
Section 8(d), such amounts shall be credited against any amounts that
simultaneously accrue pursuant to this Section 8(e) such that the Company shall
in no event be obligated to make any payments under this Section 8(e) with
respect to any period for which it is obligated to pay the Periodic Amount under
Section 8(d). The Company shall not be required to pay the Periodic Amount or
the Effectiveness Periodic Amount if the Company has previously paid any such
amounts with respect to a period or periods that equal eight (8) months in the
aggregate. Notwithstanding the foregoing, the Company shall remain obligated to
cause the Registration Statement to become effective, and the Holders shall have
the right to take any action necessary or desirable to enforce this obligation.

(f) Rule 415. Notwithstanding anything herein to the contrary, in the event the
Commission does not permit the Company to register for resale all of the
Registrable Securities in a Registration Statement because of the Commission’s
application of Rule 415 (such Registrable Securities, the “Non-Registered
Securities”), none of the Fixed Amount, the Periodic Amount, the Effectiveness
Fixed Amount and the Effectiveness Periodic Amount shall be applicable to such
Non-Registered Securities; provided, however, that the Company’s failure to meet
the Filing Date and Effectiveness Date as set forth in Section 2(b) for any
subsequent Registration Statement filed pursuant to such Section shall subject
it to the liquidated damages provisions set forth in Sections 8(d) and (e), but
applying the definitions of Filing Date and Effectiveness Date set forth in
Section 2(b).

(g) Specific Enforcement, Consent to Jurisdiction.

(i) The Company and the Holders acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

(ii) Each of the Company and the Holders (i) hereby irrevocably submits

 

18



--------------------------------------------------------------------------------

to the exclusive jurisdiction of the state and federal courts located in New
York City, New York for the purposes of any suit, action or proceeding arising
out of or relating to this Agreement and (ii) hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Holders consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 8(g) shall affect
or limit any right to serve process in any other manner permitted by law.

(h) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least a majority of the Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of the Registrable Securities to which such waiver or consent relates;
provided, however, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence. No amendment shall be effected to impact a
Holder in a disproportionately adverse fashion without the consent of such
individual Holder. No consideration shall be offered or paid to any person
(i) to amend or consent to a waiver or modification of any provision hereof or
of the Series C Certificate of Designation or the Series D Certificate of
Designation or (ii) to cause such person to give its consent pursuant to the
terms hereof or of the Series C Certificate of Designation or Series D
Certificate of Designation unless, in each case, the same consideration is also
offered to all of the parties hereto or holders of Series C Preferred Stock or
Series D Preferred Stock, as the case may be.

(i) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., New York City time, on a
Business Day, (ii) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:00
p.m., New York City time, on any date and earlier than 11:59 p.m., New York City
time, on such date, (iii) the Business Day following the date of mailing, if
sent by nationally recognized overnight courier service such as Federal Express
with next day delivery specified or (iv) actual receipt by the party to whom
such notice is required to be given. The addresses for such communications shall
be with respect to each Holder at its address set forth under its name on
Schedule 1 attached hereto, or with respect to the Company, addressed to:

 

19



--------------------------------------------------------------------------------

GlobalOptions Group, Inc.

75 Rockefeller Plaza, 27th Floor

New York, NY 10019

Attention: President

Facsimile No.: 212-445-0053

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Robert H. Friedman, Esq.

Facsimile No.: 212-451-2222

Copies of notices to any Holder shall be sent to the addresses, if any, listed
on Schedule 1 attached hereto.

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and permitted assigns;
provided, that the Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of each Holder; and
provided, further, that each Holder may assign its rights hereunder in the
manner and to the Persons as permitted under the Restructuring Agreement.

(k) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any transferee of such Holder of all
or a portion of the Series C Preferred Stock, the Series D Preferred Stock, the
Conversion Shares, the Restructuring Shares or the Registrable Securities if:
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignees is restricted under the Securities Act
and applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section 8(k),
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions of this Agreement, and (v) such transfer shall have been made
in accordance with the applicable requirements of the Restructuring Agreement.
The rights to assignment shall apply to the Holders (and to subsequent)
successors and assigns.

The Company may require, as a condition of allowing such assignment in
connection

 

20



--------------------------------------------------------------------------------

with a transfer of Series C Preferred Stock, the Series D Preferred Stock, the
Conversion Shares, the Restructuring Shares or the Registrable Securities
(i) that the Holder or transferee of all or a portion of the Series C Preferred
Stock, the Series D Preferred Stock, the Conversion Shares, the Restructuring
Shares or the Registrable Securities, as the case may be, furnish to the Company
a written opinion of counsel that is reasonably acceptable to the Company to the
effect that such transfer may be made without registration under the Securities
Act, (ii) that the Holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company and (iii) that
the transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act.

(l) Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by electronic means or facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature were the original thereof.

(m) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law thereof.

(n) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(o) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any respect, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

(p) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

(q) Registrable Securities Held by the Company and its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its Affiliates (other than any Holder or transferees or successors or assigns
thereof if such Holder is deemed to be an Affiliate solely by reason of its
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

21



--------------------------------------------------------------------------------

(r) Obligations of Investors. The Company acknowledges that the obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to enter into to this Agreement has
been made by such Investor independently of any other Investor. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Investors are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

Each Investor has been represented by its own separate legal counsel in its
review and negotiation of this Agreement and with respect to the transactions
contemplated hereby. For reasons of administrative convenience only, the Special
Counsel will perform certain duties under this Agreement. Such counsel does not
represent all of the Investors. The Company has elected to provide all Investors
with the same terms and Agreement for the convenience of the Company and not
because it was required or requested to do so by the Investors. The Company
acknowledges that such procedure with respect to this Agreement in no way
creates a presumption that the Investors are in any way acting in concert or as
a group with respect to this Agreement or the transactions contemplated hereby
or thereby.

[signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restructuring
Registration Rights Agreement to be duly executed by their respective authorized
persons as of the date first indicated above.

 

COMPANY:

GLOBALOPTIONS GROUP, INC.

By:

 

/s/ Harvey W. Schiller

Name:

 

Harvey W. Schiller, Ph.D.

Title:

 

Chairman and Chief Executive Officer

 

23



--------------------------------------------------------------------------------

OMNIBUS SIGNATURE PAGE TO

GLOBALOPTIONS GROUP, INC.

RESTRUCTURING AGREEMENT

AND

RESTRUCTURING REGISTRATION RIGHTS AGREEMENT

The undersigned hereby acknowledges that he, she or it has read and understands
all of the terms and provisions of each of the Restructuring Agreement and the
Restructuring Registration Rights Agreement, including all exhibits and
schedules thereto, and has had the opportunity to consult with legal counsel in
connection therewith. By signing below, the undersigned hereby makes the
representations and warranties of the undersigned set forth in, and agrees to be
bound by all of the terms and provisions of, each of the Restructuring Agreement
and the Restructuring Registration Rights Agreement.

 

Date:                    , 2007

  

Print Name (as it appears on your preferred stock or warrant certificate):

    

 

     By:  

 

     Name:  

 

     Title:  

 

     Address:  

 

      

 

      

 

     Telephone:  

 

     Facsimile:  

 

     SSN/EIN#:  

 

 

* Please note that in order for you to receive your Series C Preferred Stock,
Series D Preferred Stock and/or Common Stock pursuant to the terms of the
Restructuring Agreement, all of the above information must be completed. You
must deliver this properly completed and duly executed signature page, together
with all preferred stock and warrant certificates held by you, in proper form
for transfer, or a lost securities affidavit in lieu thereof, to the Company in
order to participate in the restructuring.

 

24



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

We are registering the shares of common stock on behalf of the selling security
holders. Sales of shares may be made by selling security holders, including
their respective donees, transferees, pledgees or other successors-in-interest
directly to purchasers or to or through underwriters, broker-dealers or through
agents. Sales may be made from time to time on the OTC Bulletin Board, any other
exchange or market upon which our shares may trade in the future, in the
over-the-counter market or otherwise, at market prices prevailing at the time of
sale, at prices related to market prices, or at negotiated or fixed prices. The
shares may be sold by one or more of, or a combination of, the following:

 

•  

a block trade in which the broker-dealer so engaged will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction (including crosses in which the same broker acts
as agent for both sides of the transaction);

 

•  

purchases by a broker-dealer as principal and resale by such broker-dealer,
including resales for its account, pursuant to this prospectus;

 

•  

ordinary brokerage transactions and transactions in which the broker solicits
purchases;

 

•  

through options, swaps or derivatives;

 

•  

in privately negotiated transactions;

 

•  

in making short sales or in transactions to cover short sales;

 

•  

put or call option transactions relating to the shares; and

 

•  

by any other method permitted by applicable law.

The selling security holders may effect these transactions by selling shares
directly to purchasers or to or through broker-dealers, which may act as agents
or principals. These broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling security holders and/or
the purchasers of shares for whom such broker-dealers may act as agents or to
whom they sell as principals, or both (which compensation as to a particular
broker-dealer might be in excess of customary commissions). The selling security
holders have advised us that they have not entered into any agreements,
understandings or arrangements with any underwriters or broker-dealers regarding
the sale of their securities.

The selling security holders may enter into hedging transactions with
broker-dealers or other financial institutions. In connection with those
transactions, the broker-dealers or other financial institutions may engage in
short sales of the shares or of securities convertible

 

25



--------------------------------------------------------------------------------

into or exchangeable for the shares in the course of hedging positions they
assume with the selling security holders. The selling security holders may also
enter into options or other transactions with broker-dealers or other financial
institutions which require the delivery of shares offered by this prospectus to
those broker-dealers or other financial institutions. The broker-dealer or other
financial institution may then resell the shares pursuant to this prospectus (as
amended or supplemented, if required by applicable law, to reflect those
transactions).

The selling security holders and any broker-dealers that act in connection with
the sale of shares may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act of 1933, and any commissions received by
broker-dealers or any profit on the resale of the shares sold by them while
acting as principals may be deemed to be underwriting discounts or commissions
under the Securities Act. The selling security holders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares against liabilities, including liabilities arising under the
Securities Act. We have agreed to indemnify each of the selling security holders
and each selling security holder has agreed, severally and not jointly, to
indemnify us against some liabilities in connection with the offering of the
shares, including liabilities arising under the Securities Act.

The selling security holders will be subject to the prospectus delivery
requirements of the Securities Act. We have informed the selling security
holders that the anti-manipulative provisions of Regulation M promulgated under
the Securities Exchange Act of 1934 may apply to their sales in the market.

Selling security holders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
they meet the criteria and conform to the requirements of Rule 144.

Upon being notified by a selling security holder that a material arrangement has
been entered into with a broker-dealer for the sale of shares through a block
trade, special offering, exchange distribution or secondary distribution or a
purchase by a broker or dealer, we will file a supplement to this prospectus, if
required pursuant to Rule 424(b) under the Securities Act, disclosing:

 

•  

the name of each such selling security holder and of the participating
broker-dealer(s);

 

•  

the number of shares involved;

 

•  

the initial price at which the shares were sold;

 

•  

the commissions paid or discounts or concessions allowed to the
broker-dealer(s), where applicable;

 

•  

that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus; and

 

26



--------------------------------------------------------------------------------

•  

other facts material to the transactions.

In addition, if required under applicable law or the rules or regulations of the
Commission, we will file a supplement to this prospectus when a selling security
holder notifies us that a donee or pledgee intends to sell more than 500 shares
of common stock.

We are paying all expenses and fees customarily paid by the issuer in connection
with the registration of the shares. The selling security holders will bear all
brokerage or underwriting discounts or commissions paid to broker-dealers in
connection with the sale of the shares.

 

27



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

[Name and Address of Transfer Agent]

Re: GlobalOptions Group, Inc.

Dear [                    ]:

We are counsel to GlobalOptions Group, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Restructuring Agreement (the “Restructuring Agreement”) dated as of June     ,
2007 by and among the Company and the holders named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders, in accordance
with the terms and conditions thereof, shares of its Series C Convertible
Preferred Stock, par value $0.001 per share (the “Series C Preferred Stock”),
and shares of its Series D Convertible Preferred Stock, par value $0.001 per
share (the “Series D Preferred Stock”), each convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
shares of Common Stock. Pursuant to the Restructuring Agreement, the Company has
also entered into a Restructuring Registration Rights Agreement with the Holders
(the “Restructuring Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the shares of Common Stock
issuable upon conversion of the Series C Preferred Stock and Series D Preferred
Stock and the shares of Common Stock issued pursuant to the terms of the
Restructuring Agreement under the Securities Act of 1933, as amended (the “1933
Act”). In connection with the Company’s obligations under the Restructuring
Registration Rights Agreement, on                     , 2007, the Company filed
a Registration Statement on Form S-     (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling securityholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC. Attached is a copy of the
Registration Statement as declared effective by the SEC. Set forth on page
[    ] thereof is a list of the Registrable Securities covered thereby.

 

Very truly yours,

By:

 

 

cc:

 

[LIST NAMES OF HOLDERS]

 

28